Citation Nr: 1212236	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Spouse (Observer)


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran had active service from April 1958 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective February 2007.  The Veteran appealed the rating decision to the Board.

In June 2010, the Board remanded the case for further development.  In September 2010, the Board denied the claim.  Thereafter, the Veteran requested reconsideration of the Board's September 2010 decision.  In April 2011, the Board vacated the September 2010 decision and remanded the claim for further development.
 
The Veteran testified before the undersigned at a hearing held conducted via video conference in July 2011.  A transcript of the hearing is of record.

The Veteran's July 2011 testimony raises the issue of entitlement to a higher rating for service-connected tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has, at worst, Level II hearing in the right ear and Level IV hearing in the left ear, which corresponds to a noncompensable rating.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, the claim for an increased rating for hearing loss arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service, VA and private treatment records have been obtained and he has been provided with VA examinations in connection with the present claim.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal clarifying for the Veteran that service connection had already been established for the hearing loss disability and now the issue was to establish the proper evaluation, and specifically whether a compensable rating should be assigned.  See Hearing Transcript (T) at p.4.  The VLJ also solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the severity of his symptoms.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Accordingly, he is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance is required. 

Finally, the claim was remanded by the Board for additional development in June 2010.  There has been substantial, if not full, compliance with the Board's remand directives.  

Analysis

In a November 2007 rating decision, the RO assigned a noncompensable rating for bilateral hearing loss, effective February 27, 2007.  The Veteran contends that the noncompensable rating is insufficient to reflect the impairment caused by this disability. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Here, the claims file contains an undated report of a VA audiological evaluation.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were shown to be 15, 40, 70, and 70, in the right ear, respectively, and 15, 45, 55, and 55, in the left ear, respectively.  The average puretone threshold for the right ear was 48.75 decibels and 42.5 decibels in the left ear.  The controlled speech discrimination test was 96 percent in the right ear and 84 percent in the left ear.  These findings yield a numerical designation of I in the right ear and a numerical designation of II for the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to continuation of the zero percent evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown. 

The Veteran underwent a VA audiology examination in September 2007.  He reported that his situation of greatest difficulty was understanding speech when not looking at the person speaking.  The right ear had pure tone thresholds of 15, 45, 55 and 60 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 20, 40, 55, and 75 decibels at these same frequencies.  The average threshold for the right ear was 44 decibels and for the left ear was 48 decibels.  The Veteran had 96 percent speech recognition for both ears.  This translates to level I hearing for the right ear and level I for the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to continuation of the zero percent evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown. 

A VA outpatient treatment record dated in July 2009 reflects that upon audiological evaluation, there was little change noted from the 2007 results.  The Veteran had 92 percent speech recognition for both ears.  Puretone averages and pure tone thresholds, in decibels, from bone conduction studies, were not reported.

VA treatment records also include findings from another audiological evaluation conducted in July 2009.  The right ear had pure tone thresholds of 30, 50, 75 and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 20, 55, 80 and 80 decibels at these same frequencies.  The average threshold for the right ear was 56 decibels and for the left ear was 59 decibels.  The Veteran had 88 percent speech recognition for the right ear and 80 percent for the left ear.  This translates to level II hearing for the right ear and level IV for the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to continuation of the zero percent evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran underwent a VA audiology examination in November 2009.  He reported that his chief complaint was the constant bilateral tinnitus and his situation of greatest difficulty was with tinnitus when it is quiet or he was not wearing his hearing aids.  The right ear had pure tone thresholds of 25, 50, 60 and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 25, 40, 70 and 90 decibels at these same frequencies.  The average threshold for the right ear was 51 decibels and for the left ear was 56 decibels.  The Veteran had 88 percent speech recognition for the right ear and 80 percent for the left ear.  This translates to level II hearing for the right ear and level IV for the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to continuation of the zero percent evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

Finally, the Veteran underwent a VA audiology examination in October 2011.  He reported that his situation of greatest difficulty was hearing in crowds.  His hearing loss did not affect occupational activities as he was retired.  The right ear had pure tone thresholds of 25, 50, 60 and 65 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 25, 40, 75, and 100 decibels at these same frequencies.  The average threshold for the right ear was 50 decibels and for the left ear was 60 decibels.  The Veteran had 86 percent speech recognition for the right ear and 84 percent for the left ear.  This translates to level II hearing for the right ear and level III for the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to continuation of the zero percent evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

At his hearing in July 2011, the Veteran testified that he has difficulty hearing in a crowded room and hearing the conversation on the telephone.  He also must turn up the volume on his television really loud.  The Board does not discount the difficulties that the Veteran has with his auditory acuity; however, entitlement to a compensable evaluation is not supported by the medical evidence at any time during this appeal.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It is clear that the only possible evaluation for the Veteran's hearing loss is zero percent.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the rating criteria contemplate the Veteran's hearing loss for the entire duration of this appeal.  The hearing loss disability is productive of decreased hearing acuity and this manifestation is contemplated in the respective applicable rating criteria.  The rating criteria are therefore adequate to evaluate his disability.  Furthermore, the Veteran has not averred that his hearing loss results in any occupational impairment not contemplated by the schedular rating, nor is there any objective evidence that his hearing loss presents an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  During the examinations in September 2007, November 2009, and October 2011 the Veteran reported that he had difficulty understanding speech, especially in crowds, and if he is not looking at the person speaking.  Thus, these examination reports included information concerning how the Veteran's hearing loss affects his daily functioning.  The Veteran has not reported to VA that there was any prejudice caused by a deficiency in his examinations and the evidence does not show that his difficulty with hearing has resulted in marked interference with employment.  

Finally, it is noted that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not reported that he is unemployed due to his hearing loss disability, nor does the evidence of record suggest the same.  Inasmuch as there is no evidence of unemployability due to the disability at issue here, TDIU is not raised by the record. 


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


